Title: From George Washington to Thomas Cresap, 8 May 1786
From: Washington, George
To: Cresap, Thomas



Sir,
Mt Vernon 8th May 1786.

Your letter of the 8th of last month came to my hands just as I was leaving home for Richmond, which is the reason you have not received an earlier acknowledgment of it.
I am not a member of, nor am I in any manner interested in the affairs of the Ohio Company—nor indeed do I know at this time, of whom it consists, further than of those claiming under, & mentioned by you—of Colo. Mason & of the heir of my brother Augustine, who lives at the distance of an hundred miles from me; & is one whom I scarcely ever saw.
I feel myself much obliged by your polite attention in offering me a Lott at the mouth of the South branch; it will, I dare say, be a convenient spot, whereon to establish a Town. I am Sir, &c.

G. Washington

